135 Ga. App. 765 (1975)
219 S.E.2d 17
WILLIAMS
v.
CITY OF ATLANTA.
50964.
Court of Appeals of Georgia.
Submitted September 15, 1975.
Decided September 19, 1975.
Donald P. Edwards, for appellant.
Paul Walker, Solicitor, for appellee.
WEBB, Judge.
The dispositive question before us is whether appellant's conviction for failure to appear in the City Court of Atlanta in answer to a traffic citation was a conviction for a misdemeanor under Section 12 (a) of the Traffic Violations Bureau Act (Ga. L. 1966, pp. 381, 387) *766 or a conviction of violation of the City of Atlanta ordinance relating to failure to appear. If the former, then this direct appeal from the City Court of Atlanta is properly in this court for review; if the latter, appellant agrees that the judgment was subject to review by writ of certiorari in the superior court, rendering this appeal premature. Ga. L. 1967, pp. 3360, 3368, § 27.
It is clear that appellant was not convicted of a misdemeanor under Section 12 (a) of the Traffic Violations Bureau Act. That section provides that where a person fails to appear, "the Traffic Violations Bureau thereupon loses jurisdiction and the solicitor general of the court shall have an accusation issued against such person and a bench warrant shall issue based on said accusation for the arrest of such defendant." (Emphasis supplied.)
Here there was no accusation or bench warrant, and the case was not handled according to Section 12 (a). Rather, only a normal traffic citation for failure to appear was issued by a police officer, and the case was handled as for violation of the ordinance. Accordingly certiorari in the superior court was the proper remedy, and the appeal must be dismissed.
Appeal dismissed. Bell, C. J., and Marshall, J., concur.